UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1630


MICHAEL L. WINTER,

                  Plaintiff - Appellant,

             v.

ALLEGANY COUNTY BOARD OF EDUCATION; WILLIAM AUMILLER; WAYNE
BELLOFF; JAMES SMITH,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:06-cv-03093-WMN)


Submitted:    February 18, 2009               Decided:    March 10, 2009


Before SHEDD and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robin R. Cockey, COCKEY, BRENNAN & MALONEY, PC, Salisbury,
Maryland, for Appellant. Thomas J. Althauser, ECCLESTON & WOLF,
PC, Hanover, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael L. Winter appeals the district court’s order

granting     Defendants     summary          judgment     on     his    employment

discrimination claims.       We have reviewed the record and find no

reversible error.     Accordingly, we affirm on the reasoning of

the district court.       See Winter v. Allegany County Bd. of Educ.,

No. 1:06-cv-03093-WMN (D. Md. May 6, 2008).                     We dispense with

oral   argument   because       the    facts    and     legal    contentions    are

adequately    presented    in    the    materials       before    the   court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         2